Citation Nr: 0526399	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  03-23 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a left knee ACL reconstruction.

2.  Entitlement to a rating in excess of 10 percent for left 
knee degenerative joint disease


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from December 1985 to November 
1997.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2003, a 
statement of the case was issued in August 2003 and a 
substantive appeal was received in August 2003.  By way of 
correspondence dated in June 2004, the veteran withdrew his 
request for a hearing.  

By way of correspondence dated in April 2003, the veteran 
expressed satisfaction with the disability rating assigned 
for his asthma disability.  Therefore, that issue is no 
longer considered to be in appellate status.

By rating decision in October 2004, the RO assigned a 
separate 10 percent rating for left knee degenerative 
arthritis.  In view of the fact that the appeal originated 
from a claim that the veteran's already service-connected 
residuals of a left knee ACL reconstruction had increased in 
severity, the Board views the issue of the assignment of the 
separate rating for left knee arthritis to be part and parcel 
of the appeal.  The Board has therefore listed the two issues 
separately on the first page of this decision. 


FINDINGS OF FACT

1.  The veteran's service-connected disability, described for 
rating purposes as residuals of left ACL reconstruction, left 
knee, is productive of no more than slight recurrent 
subluxation or lateral instability. 

2.  The veteran's service-connected disability, described for 
rating purposes as left knee degenerative joint disease is 
productive of pain which limits flexion to 90 degrees.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 
percent for residuals of left knee ACL reconstruction have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5257 (2004).

2.  The criteria for entitlement to a rating in excess of 10 
percent for left knee degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5010-5260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the July 2004 letter, VA informed the appellant of 
the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letter, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The letter also 
directed the veteran to tell the VA about any additional 
information or evidence that he wanted the VA to try to get 
for him in relation to his case.  The letter additionally 
advised the veteran to submit any relevant evidence he had in 
his possession.  The Board finds that this document fulfilled 
VA's duty to notify, including the duty to notify the veteran 
to submit any pertinent evidence in his possession, and that 
any defect in the timing of such notice constitutes harmless 
error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private medical records and VA 
medical records, including several VA examination reports.  
As the record shows that the veteran has been afforded a VA 
examination, the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  Under these circumstances, the Board finds that VA 
has fulfilled its duty to notify and assist the appellant in 
the claim under consideration and that adjudication of the 
claim at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's left knee disabilities are currently rated 
under Diagnostic Codes 5010, 5260 and 5257.  Diagnostic Code 
5010 states that traumatic arthritis will be rated as 
degenerative arthritis.   38 C.F.R. § 4.71(a), Diagnostic 
Code 5010.  The Board notes that Diagnostic Code 5003 states 
that degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 
38 C.F.R. § 4,71a, Diagnostic Code 5003.

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating and flexion that is limited to 
30 degrees warrants a 20 percent rating.  Under Code 5261, 
extension that is limited to 10 degrees warrants a 10 percent 
rating and extension limited to 15 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71(a), Diagnostic Codes 5260, 
5261.  The Board notes that standard motion of a knee is from 
0 degrees extension to 140 degrees flexion.  38 C.F.R. 
§ 4.71, Plate II.  The Board also notes that a recent General 
Counsel Opinion, VAOPGCOREC 9-2004, states that separate 
ratings under Diagnostic Code 5260 and Diagnostic Code 5261 
may be assigned for disability of the same joint.  

Diagnostic Code 5257 dictates that a 10 percent rating is 
warranted where there is slight recurrent subluxation or 
lateral instability of the knee and a 20 percent rating is 
warranted where the recurrent subluxation or lateral 
instability of the knee is moderate.  See 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5257.  Finally, the Board notes 
that separate ratings may be assigned for knee disability 
under Diagnostic Codes 5257 and 5003 where there is X-ray 
evidence of arthritis in addition to recurrent subluxation or 
lateral instability.  See generally VAOPGCPREC 23-97 and 
VAOPGCREC 9-98.  

The cited opinions of the VA's General Counsel appear to 
require persuasive evidence that a claimant actually suffers 
from the symptomatology set forth in the different rating 
codes before separate ratings may be assigned.  

An April 2001 x-ray report of the veteran's left knee from 
the VA Medical Center in Las Vegas, Nevada was essentially 
negative, other than showing evidence of prior cruciate 
ligament repair.  A February 2003 x-ray report from a private 
medical provider showed mild degenerative changes of the left 
knee and a possible small loose body.

A February 2003 VA examination report showed that the veteran 
reported daily pain with morning stiffness.  He stated that 
he had swelling, giving way and lack of endurance.  He stated 
that he took Motrin to treat his knee pain.  The veteran 
reported flare-ups once or twice a year.  He reported using a 
knee brace for all physical activities.  He did not report 
any dislocations or recurrent subluxations.  There was no 
evidence of inflammatory arthritis.  On physical examination, 
the veteran had 0 degrees of extension and 90 degrees of 
flexion.  There was no evidence of edema, effusion, redness, 
or heat.  There was a 11cm. scar in the anterior part of his 
left knee which was healed with no adherenece or tenderness.  
His weightbearing was normal with no unusual wear on his 
shoes or evidence of a limp.  There was no ankylosis.  The 
knee appeared stable on all maneuvers.  The diagnosis was 
left knee status post anterior cruciate ligament repair with 
degenerative joint disease.

A May 2004 MRI report showed postoperative changes related to 
the ACL surgery and joint effusion with no evidence of 
internal derangement.  A September 2004 VA examination report 
showed that the veteran reported pain on a daily basis 
accompanied by weakness, giving way and lack of endurance.  
The veteran reported taking Motrin for his pain.  The veteran 
stated that he used braces for physical activities.  He 
reported no dislocations or subluxations.  On physical 
examination, the veteran had 0 degrees of extension before 
having pain and 120 degrees of flexion before having pain.  
The veteran was able to repeat these ranges of motion and was 
able to do so without any increase in pain.  The veteran's 
gait was normal without any limp and there was no unusual 
wear pattern on his shoes.  The examiner noted that the knee 
was stable with all maneuvers and nontender.  The diagnosis 
was status-post ACL repair with degenerative joint disease of 
the left knee.  X-rays showed a mild increase in 
osteoarthritis.

In short, the veteran's left knee disabilities are manifested 
by pain which limits range of motion on flexion to 90 degrees 
and degenerative changes as shown on x-ray.  There is no 
objective evidence of any limitation of extension, ankylosis, 
lateral instability, or recurrent subluxation.  As such, 
there is no medical evidence which shows that the veteran has 
any compensable limitation to range of either flexion or 
extension, even when taking into account pain and fatigue.  
There is certainly no evidence to warrant a 20 percent rating 
under Diagnostic Code 5260, which would require objective 
evidence of limitation of flexion to at least 30 degrees or 
evidence to warrant a 20 percent rating under Diagnostic Code 
5261, which would require objective evidence of limitation of 
extension to at least 15 degrees.  Thus, a rating in excess 
of 10 percent is not warranted under Diagnostic Codes 5010, 
5260 or 5261.  

Additionally, it appears that there is no evidence of 
recurrent subluxation or moderate lateral instability of the 
knee.  The RO has nevertheless assigned a 10 percent rating 
under Code 5257, but at any rate there is no evidence of more 
than slight recurrent subluxation or lateral instability to 
warrant a rating in excess of 10 percent under that Code.  As 
there is no evidence of ankylosis, a higher rating is not 
warranted under Diagnostic Code 5256.  As there is no 
evidence of dislocated semilunar cartilage with frequent 
episodes of locking pain and effusion into the joint, a 
higher rating is not warranted under Diagnostic Code 5258.  
Finally, as there is no evidence of nonunion or malunion of 
the tibia or fibula, a higher rating is not warranted under 
Diagnostic Code 5262.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, additional compensation is 
not warranted under these provisions as the documented ranges 
of motion from the examination reports all took into 
consideration fatigue, weakness, lack of endurance, 
incoordination and pain on motion.

The Board notes that under Esteban v. Brown that a separate, 
additional rating may be assigned if the veteran's disability 
is manifested by a scar that is poorly nourished with 
repeated ulceration, a scar that is tender and painful on 
objective demonstration, or a scar that is otherwise 
causative of limitation of function on part affected.  38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2001); 
Esteban v. Brown, 6 Vet. App. 259 (1994).  The Board notes 
that the medical evidence of record does document a scar on 
the veteran's left knee.  However, the medical evidence 
clearly shows that the scar is well healed, with no 
adherenece or tenderness.  Thus, a separate compensable 
rating for the veteran's left knee scar is not warranted.  
The Board acknowledges that the diagnostic criteria for scars 
were revised during the course of the appeal, effective 
August 30, 2002.  67 Fed. Reg. 49590-49599 (July 31, 2002).  
However, the Board finds that the criteria for a compensable 
rating are not met under either the old and new criteria 
because the veteran's scar is asymptomatic and results in no 
impairment of function.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a more favorable 
decision than rendered herein.


ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


